UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7381


ASHLEY T. PRIOR,

                    Plaintiff - Appellant,

             v.

STATE OF SC; BRYAN P. STIRLING; JOHN B. MCCREE; SHERIFF OF
COLUMBIA; JOHN AND JANE 1-10 DOES, SCDC Kirkland Staff; JAMES AND
JOAN 1-10 DOE, DHEC and SCDC Investigators of Health Services, etc,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:19-cv-01619-TMC)


Submitted: December 17, 2019                                Decided: December 20, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ashley T. Prior, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ashley T. Prior appeals the district court’s order denying relief on Prior’s 42 U.S.C.

§ 1983 (2012) complaint. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that

relief be denied and advised Prior that failure to file timely specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance.             United States v.

Midgette, 478 F.3d 616, 621-22 (4th Cir. 2007); see also Thomas v. Arn, 474 U.S. 140,

154-55 (1985). Prior has waived appellate review by failing to file objections to the

magistrate judge’s recommendation after receiving proper notice. Accordingly, we affirm

the judgment of the district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2